DETAILED ACTION
	Claims 1-17, 37-39 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and species DNA, covalent linkage, and protein, in the reply filed on 04/18/2022 is acknowledged, 
Claims 37-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim, and claims 3, 5, 7, 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/18/2022.
Claims 1-2, 4, 6, 8-13, 15-17 are examined herein as they read on the elected subject matter.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 12-13, 15-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 12, 15, 16 and 17 depend on claim 37, thus they do not “contain a reference to a claim previously set forth” as required by 35 USC 112(d) wherein “previously set forth” means a lower numbered claim (emphasis added).    Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Claim 13 is included in the rejection as it is a dependent claim.
In the interest of compact prosecution, the claims will be interpreted as if the claims depended on a previously set forth claim.
The U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of pre-AIA  35 U.S.C. 112, 4th paragraph, are related to matters of form, non-compliance with pre-AIA  35 U.S.C. 112, 4th paragraph, renders the claim unpatentable just as non-compliance with other paragraphs of 35 U.S.C. 112 would. See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92, 79 USPQ2d 1583, 1589-90 (Fed. Cir. 2006) (holding a dependent claim in a patent invalid for failure to comply with pre-AIA  35 U.S.C. 112, 4th paragraph). Therefore, if a dependent claim does not comply with the requirements of 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, the dependent claim should be rejected under pre-AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as unpatentable rather than objecting to the claim. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-13, 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirement for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice..., reduction to drawings..., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the disclosure must provide written support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed and that applicant was in possession of the claimed genus.
The instant claims are drawn to a method of wound healing (claim 12), a method of enhancing proliferation of cells (claim 15), a method of enhancing production of extracellular matrix (ECM) (claim 16), and a method of enhancing migration of cells (claim 17), wherein the methods require administering an effective amount of a polyplex comprising at least one polymer and at least one polynucleotide and where the composition comprising at least one collagen-mimetic peptide (CMP), the polyplex wherein the CMP is bound to the polyplex and collagen fragments wherein at least one CMP is bound to the collagen fragments.  As such, the claims encompass methods for producing specific biological activities in cells in a subject wherein the methods require the use of “at least one polynucleotide” wherein “at least on polynucleotide” can be any polynucleotide that can be used to achieve the required biological activity (i.e., enhance production of ECM, promote wound healing, enhance proliferation of cells, and enhance migration of cells).
The application discloses a number of different growth factors which can be used to achieve the required results (e.g., see paragraphs [0086], [0087], [0090] and [0094] of the pregrant publication of this application, 2020/0179490) and also discloses that the polynucleotide can encode a silencing RNA capable of suppressing expression of a protein (e.g. see [0010], claims 7 and 14, etc.). However, the only evidence provided demonstrates that a polynucleotide which encodes and expresses a growth factor (specifically PDGF) can achieve the required results (e.g., see Figures 3-6, etc.).  The only evidence provided regarding a silencing RNA is an siRNA which was used to suppress caveolin-1.  However, the suppression of caveolin-1 resulted in decreased transgene expression, indicating that transfer of polynucleotides by CMP polyplex was decreased (e.g., see [0124], [0142]-[0143]).  There is no evidence provided, or found in the prior art, indicating that a silencing RNA can result in any of the required results.
Considering that claims broadly encompass any polynucleotide, the limited disclosure which only demonstrates that polynucleotides encoding a growth factor can achieve the required results, in view of the vast genus of molecules encompassed by the claims does not adequately describe the entire genus of polynucleotides encompassed by the claims. 
“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” Ex parte Kubin, 83 USPQ2d 1410, 1417 (Bd. Pat. App. & Int. 2007) citing University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
Here, the unbounded claim recitation of a “polynucleotide” encompasses any polynucleotide (including polynucleotides that encode polypeptides, polynucleotides that encode silencing RNA, etc.) that can achieve the required result, whether described in the prior art or not. Accordingly, this claim recitation reasonably encompasses agents not described in any way in the specification and includes polynucleotides that have yet to be identified.  
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:
“A written description of an invention  involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical  name,' of the claimed subject matter sufficient to distinguish it from other  materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606;   In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.   The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163.   If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic.  In Gosteli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus.   In re Gosteli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
The court and the Board have repeatedly held (Amgen Inc. v. Chugai Pharmaceutical Co. Ltd.,18 USPQ2d 1016  (CA FC, 1991);  Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993); Fiddes v. Baird, 30 USPQ2d 1481 (BPAI 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)) that an adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it, irrespective of the complexity or simplicity of the method; what is required is a description of the nucleic acid itself.
The specification provides no description or guidance that would allow one of skill to identify any polynucleotide encompassed by the claims other than a polynucleotide which encodes a growth factor, without empirical determination.  Thus, one of skill at the time of the invention could not have concluded that Applicant was in possession of the genus of polynucleotides that is required to practice any of the claimed methods. 
It is noted that the specification does adequately describe polynucleotides that encode a growth factor (as the specification discloses several different growth factors which can be used to achieve the required results), and limiting the genus of polynucleotides to a polynucleotide that encodes a growth factor would obviate this rejection.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6, 8-13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Urello et al. (J Mater Chem B (2014) 2(46):8174-8185; of record) in view U.S. 5,962,427 (hereafter “Goldstein”).
Urello teaches a method of delivering a polyplex into cells wherein the polyplex comprises at least one polymer and at least one polynucleotide, wherein the polyplex is administered to cells, wherein the polyplex comprises at least one CMP, the polyplex wherein at least one CMP is compound to the polyplex, and collagen or fragments thereof wherein at least one CMP is bound to the collagen or fragment thereof (e.g., see abstract, Figure 1, etc.).  Urello teaches that the polynucleotide can be a DNA that encodes a protein and expresses the protein in  a cell that has been transfected with the polyplex composition (e.g., see Figure 5, Figure 6, etc.). Urello teaches that CMP is bound to polyplex via a covalent linkage, and states “CMPs were synthesized by solid phase peptide synthesis methods, and theses CMPs were used to modify DNA polyplexes via Michael-type addition chemistry (see page 8175 second column, also see Figure 1, etc.).  
It is noted that Urello also teaches, “Gene-based approaches to deliver PDGF, VEGF, and other factors can promote enhanced healing at greatly reduced doses as compared to topical GF, yet gene-based strategies often fail to reach the clinic due to inefficient gene transfer and concerns about off-target expression.” (References omitted, see page 8175) “In this paper, we introduce a novel, CMP-based approach for creating DNA polyplex-modified collagens with tailorable release profiles and improved gene transfer, as shown in Fig. 1” “The ability to tailor nanostructure retention in collagen over prolonged time periods via physical modification, combined with the capacity to provide “on-demand” release and collagen-mediated uptake, has broad implications for enhanced healing in a variety of applications in regenerative medicine.” (see page 8175).
Urello does not teach that the delivery of the polyplex to cells in a subject, wherein the cells are at a wound in the subject, or that the method enhances proliferation of the cells, enhances ECM production by the cells, or enhances migration of the cells. 
Goldstein teaches a method for transferring a DNA molecule that directs the expression of a gene product into a mammalian repair cell, comprising applying a biocompatible matrix containing the DNA molecule to a wound in a mammalian subject, so that repair cells at the wound site acquire the DNA molecule, and express the gene product in vivo. (See claim 1).  Goldstein teaches that the biocompatible matrix can be collagenous (see claim 2), and that the DNA can encode a therapeutic protein, including a growth factor wherein the growth factor can be TGF-beta, FGF, PDGF, IGF or BMO  (see claims 5-8).  Gold stein teaches, “The present invention relates to a novel method for specific targeting and transfer of DNA into mammalian repair cells involved in wound healing in order to express therapeutic products at the wound site. The method of the invention involves administering a gene activated matrix into a fresh wound site in the body. In this setting, repair cells are localized to the wound site, where they become transfected and eventually produce DNA-encoded agents (RNAs, proteins, etc.) that enhance wound healing.” (See column 4:46-49).  “The invention is demonstrated by way of examples, which show that genes can be reproducibly transferred and expressed in a variety of wounded soft and hard tissues in vivo.” (See 5:14-17).  Goldstein teaches that growth factors can enhance proliferation of cells, enhance production of ECM, and enhance migration of cells, which are all useful in wound healing (e.g., see column 2:42-55, 21:50-55; column 22 line 66 through column 23 line  3; column 24 line 67 through column 25 line 6, etc.).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the day the invention was filed to combine the teachings of Urello and Goldstein to make a method comprising administering a CMP-polyplex comprising a polynucleotide to a cell in a subject, wherein the polynucleotide encodes and expresses a therapeutic gene (e.g., a growth factor), wherein the method could be used to treat a wound in the subject such that expression of the therapeutic gene (e.g. a growth factor) would result in enhanced cell proliferation, enhanced cell migration and enhanced production of ECM at the wound, thereby treating the wound, with a reasonable expectation of success.  
The combination of prior art satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 USPQ2d 1385 (2007): 
“Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”

In this case, rational (A) and (B) are applicable.  Furthermore, Urello also provides a teaching, suggestion or motivation by stating, “In this paper, we introduce a novel, CMP-based approach for creating DNA polyplex-modified collagens with tailorable release profiles and improved gene transfer… The ability to tailor nanostructure retention in collagen over prolonged time periods via physical modification, combined with the capacity to provide “on-demand” release and collagen-mediated uptake, has broad implications for enhanced healing in a variety of applications in regenerative medicine.” (see page 8175).  That is, since, Urello teaches that the CMP-based approach can result in enhanced healing,  one of ordinary skill in the art would have been motivated to modify the method taught by Goldstein to use the CMP-based approach to deliver the therapeutic gene encoding polynucleotide to a wound in a subject.  There would have been a reasonable expectation of success based on the positive results of demonstrated in Urello and Goldstein.
Therefore, the rejection of claims under 35 USC 103 is appropriate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/            Primary Examiner, Art Unit 1635